DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/04/2019 and 06/13/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama et al (US 5822439).
Regarding claim 1: Sakiyama teaches a sound generating system for an exhaust system of an internal combustion engine of a motor vehicle, comprising: 
	an electrically actuatable sound generating device to generate sound outside a vehicle interior space (Fig. 1-Fig. 6(a-b), Fig. 12, and Fig. 15(a): Speakers 3 and 4); 
	a sound sensor that is configured to detect the sound generated by the electrically actuatable sound generating device in combination with sound carried by an exhaust gas stream outside the exhaust system (Fig. 1 and Fig. 15(a-b): microphones 5-1, 5-2, and 5-3 detecting Hnoise which is the combination of sounds outputted by speakers 3-4 and exhaust gas stream via muffler 1 and tail pipe 2), and 
	wherein the sound sensor is arranged in a region that is at a distance from the exhausted system near the rear end of the motor vehicle (Fig. 15(a) and 15(b): Microphone 5-2).
 in a customary manner and at various other places which are design preference (col. 11 – lines 1-10).
Sakiyama does not explicitly teach that the sound sensor is arranged in a region of a license plate or a rearview camera of the motor vehicle. 
However, since the microphone location and installation are design preference. Therefore, the arrangement of the sound sensor in a region of a license plate or a rearview camera of the motor vehicle is the design preference which does not yield any unpredictable result of detecting the sound generated by the electrically actuatable sound generating device in combination with sound carried by an exhaust gas stream outside the exhaust system.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sakiyama to have the design that includes the arrangement of the sound sensor in a region of a license plate or a rearview camera of the motor vehicle for the benefit of providing more options to vehicle manufactures to design a sound controlled exhausted system.
Regarding claim 2: Sakiyama teaches the sound generating system according to claim 1 but does not explicitly teach, the sound sensor is arranged in a housing of a license plate illumination, wherein a license plate illumination component is provided in the housing, or wherein the housing is a license plate holder or is directly connected to a license plate holder.
However, since the microphone location and installation are design preference. Therefore, the arrangement of the sound sensor in a housing of a license plate illumination, wherein a license plate illumination component is provided in the housing, 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sakiyama to have the design that includes the arrangement of the sound sensor in a housing of a license plate illumination, wherein a license plate illumination component is provided in the housing, or wherein the housing is a license plate holder or is directly connected to a license plate holder for the benefit of providing more options to vehicle manufactures to design a sound controlled exhausted system.
Regarding claim 3: Sakiyama teaches the sound generating system according to claim 1 but does not explicitly teaches wherein the sound sensor is arranged in a housing of the rearview camera, and wherein a rearview camera component is provided in the housing.
However, since the microphone location and installation are design preference. Therefore, the arrangement of the sound sensor in a housing of the rearview camera, and wherein a rearview camera component is provided in the housing are the design preferences which do not yield any unpredictable result of detecting the sound generated by the electrically actuatable sound generating device in combination with sound carried by an exhaust gas stream outside the exhaust system.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sakiyama to have the design that 
Regarding claim 4: Sakiyama teaches the sound generating system according to claim 1, wherein the electrically actuatable sound generating device is configured to introduce sound into an exhaust gas stream conducted in the exhaust system (Fig. 2(a), Fig. 3(a), Fig. 4(a), and Fig. 5(a): sound outputted by speakers 3 & 4 are introduced into the exhaust system via sound guide portion 22). 
Regarding claim 5: Sakiyama teaches the sound generating system according to claim 4, wherein the electrically actuatable sound generating device is coupled with an acoustic horn or a sound conducting funnel and can introduce sound into the exhaust gas stream via the acoustic horn or the sound conducting funnel (Fig. 2(a), Fig. 3(a), Fig. 4(a), and Fig. 5(a): sound guide portion 22).
Regarding claim 6: Sakiyama teaches the sound generating system according to claim 1, wherein the sound generating system is configured such that the sound generating system attenuates the sound emitted via the exhaust gas stream or emits an additional audible noise (See the Abstract).
Regarding claim 7: Sakiyama teaches the sound generating system according to claim 1, wherein the electrically actuatable sound generating device is fluidically coupled with the exhaust system and couples the generated sound into the exhaust gas stream (Fig. 2(a), Fig. 3(a), Fig. 4(a), and Fig. 5(a): sound guide portion 22 fluidly introduces silencing sound into the exhaust system).
Regarding claim 9: the sound generating system discussed in any of claim 1, 2, and 4-7 above above also supports this motor vehicle claim.
Regarding claim 10: the sound generating system discussed in claim 1 above also supports this sound sensor unit claim.
Regarding claim 11: Sakiyama teaches the sound generating system according to claim 1, wherein the electrically actuatable sound generating device superimposes said sound with a sound of the internal combustion engine carried by the exhaust gas stream (Fig. 1: Hnoise, an average transfer characteristics of from the tail pipe 2 to microphones 5-1, 5-2, and 5-3 reads on the claimed the superimposing concept between a sound generated by speakers 3 and 4 with a sound of the internal combustion engine carried by the exhaust gas stream).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama et al (US 5822439) in view of Seitz (US 20170248997).
Regarding claim 8: Sakiyama teaches the sound generating system according to claim 1 but does not teach the sound generating system including a heating device configured to heat the sound sensor.
Seitz teaches a system comprising:
	a sensor (Fig. 3: Sensor 10 with sensor function 12); and
	a heating device configured to heat the sensor up to the sensor operating temperature (Fig. 3: Heating device 14 with Heating element 22 and para [0010] and [0016]).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Sakiyama in view of Seitz to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID L TON/Primary Examiner, Art Unit 2654